Title: From James Madison to DeWitt Clinton, 24 July 1806
From: Madison, James
To: Clinton, DeWitt



Sir
Department of State 24 July 1806

I return you Mr. Cathcart’s letter.  The President having left the City before the receipt of your favor, I am sorry, I cannot transmit his opinion on the case of the Tunisians.  It is of great consequence both as respects the time of sailing of the vessel in which they are to take their passage and satisfaction of the Tunisian Government, that they should proceed to Boston promptly.  Whatever power therefore you possess or can command will be beneficially used in sending them thither, if they cannot be induced to go voluntarily.  I will cause any sum which you may think so moderate as to pay for them to be reimbursed.  Be pleased however to inform Mr. Cathcart at Boston of the sum you may pay, that he may deduct it from the monies in his hands intended for them.  I have the honor to be, Sir, Very respectfully, Your most obedt. Servt.

James Madison

